                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     PHL VARIABLE INSURANCE                              Case No. 19-cv-06799-CRB
                                         COMPANY,
                                   9
                                                        Plaintiff,                           ORDER GRANTING MOTION TO
                                  10                                                         REMAND AND DENYING AS MOOT
                                                 v.                                          ADDITIONAL MOTIONS
                                  11
                                         CONTINENTAL CASUALTY
                                  12     COMPANY, et al.,
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14          Now pending is Plaintiff PHL Variable Insurance Company’s (“PHL”) motion to remand
                                  15   this action to the Superior Court for the County of San Francisco. Remand Mot. (dkt. 12) at 1.
                                  16   PHL filed its First Amended Complaint in that court, seeking a declaration of its rights under
                                  17   insurance policies it holds against Defendants Continental Casualty Company (“CNA”) and
                                  18   Certain Underwriters at Lloyd’s of London (the “Lloyd’s Defendants”). See generally First
                                  19   Amended Complaint (“FAC”), Notice of Removal (“Notice”) Ex. 2 (dkt. 1–3). CNA removed the
                                  20   action to this Court based on diversity jurisdiction. Notice at 3. CNA requests that the Court deny
                                  21   the motion to remand and dismiss or stay the action, or in the alternative, transfer it to the United
                                  22   States District Court for the District of Connecticut, where CNA already filed its own action
                                  23   against PHL regarding the same controversy. See generally Mot. to Dismiss or Stay, or Transfer
                                  24   (“Transfer Mot.”) (dkt. 4). The Lloyd’s Defendants, excess insurers in this case, move to dismiss
                                  25   the action against them for failure to state a claim, arguing that PHL cannot bring suit against them
                                  26   until PHL exhausts its primary policy with CNA. See Mot. to Dismiss (dkt. 20). For the reasons
                                  27   discussed below, the Court GRANTS the motion to remand, and DENIES AS MOOT the motions
                                  28   to transfer and dismiss.
                                   1   I.     BACKGROUND

                                   2          A.      The Coverage Dispute Actions
                                   3          This litigation arises out of a pair of class actions that certain PHL life insurance
                                   4   policyholders filed against PHL in the Southern District of New York, alleging breach of contract.
                                   5   FAC at ¶¶ 14–18. PHL holds policies of its own that it contends should cover its costs relating to
                                   6   the underlying litigation. First, it holds a primary Management Liability Solutions Policy (the
                                   7   “Primary Policy”) issued by CNA, which has a liability limit of $10,000,000. Id. at ¶ 10. Second,
                                   8   it holds two Excess Policies (the “First Excess Policy” and “Second Excess Policy”) with Certain
                                   9   Underwriters at Lloyd’s of London (the “Lloyd’s Defendants”). Id. at ¶¶ 55–56. The First Excess
                                  10   Policy has a liability limit of $10,000,000, and the Second Excess Policy has a liability limit of
                                  11   $20,000,000. Id. at ¶ 58. PHL contends that it is entitled to full coverage of its defense costs
                                  12
Northern District of California




                                       under the policies, notified CNA to that effect, and requested indemnification. See id. at ¶¶ 24–26.
 United States District Court




                                  13   CNA disputed the extent of coverage, and ultimately denied coverage entirely. See id. at ¶ 30.
                                  14   Meanwhile, PHL requested that the Lloyd’s Defendants further articulate their position on the
                                  15   extent of coverage under the Excess Policies, which the Lloyd’s Defendants refused to do. See id.
                                  16   at ¶¶ 60–65.
                                  17          CNA was first to file in this controversy, having brought suit in the District Court for the
                                  18   District of Connecticut against PHL seeking declaratory relief as to the coverage dispute. See
                                  19   Transfer Mot. at 3–4. Shortly afterwards, PHL filed a Complaint in San Francisco Superior Court
                                  20   naming CNA, and then a FAC joining the Lloyd’s Defendants. Notice at ¶¶ 1–5. CNA then
                                  21   removed the action to this Court. See generally Notice.
                                  22
                                              B.      Lloyd’s of London and its Underwriters
                                  23
                                              Certain of the issues raised in this case require an understanding of the peculiar
                                  24
                                       organizational structure of Lloyd’s of London (“Lloyd’s”) and its underwriters. Lloyd’s itself is
                                  25
                                       not an insurance company and does not underwrite risk. Underwriters at Lloyd’s, London v.
                                  26
                                       Osting-Schwinn, 613 F.3d 1079, 1083 (11th Cir. 2010). Rather, Lloyd’s serves as a marketplace
                                  27
                                       where investors, referred to as “Names,” buy and sell insurance risk. Id. The Names are
                                  28
                                                                                         2
                                   1   organized through administrative subgroups called syndicates, which are themselves often

                                   2   organized into larger groups called consortiums. Id. The Names are severally, but not jointly,

                                   3   liable to the insured for their proportion of the underwritten risk. Id. The syndicates are not

                                   4   incorporated, but are generally organized by Managing Agents who may or may not be

                                   5   corporations. Id. The Names themselves can be people or corporations from many nationalities—

                                   6   not just the United Kingdom. Id.

                                   7   II.    LEGAL STANDARD
                                   8
                                              A.      Motion to Remand and Diversity Jurisdiction
                                   9
                                              “[A]ny civil action brought in a State court of which the district courts of the United States
                                  10
                                       have original jurisdiction, may be removed by the defendant or the defendants, to the district court
                                  11
                                       of the United States for the district and division embracing the place where such action is
                                  12
Northern District of California




                                       pending.” 28 U.S.C. § 1441(a). “A defendant may remove an action to federal court based on
 United States District Court




                                  13
                                       federal question jurisdiction or diversity jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d
                                  14
                                       1039, 1042 (9th Cir. 2009) (citing 28 U.S.C. § 1441). District courts have diversity jurisdiction
                                  15
                                       over all civil actions between citizens of different states where the amount in controversy exceeds
                                  16
                                       $75,000, exclusive of interest and costs. 28 U.S.C. § 1332 (“Section 1332”). Consistent with the
                                  17
                                       framework outlined above, “[t]he party seeking to invoke the district court’s diversity jurisdiction
                                  18
                                       always bears the burden of both pleading and proving diversity jurisdiction.” NewGen LLC v.
                                  19
                                       Safe Cig, LLC, 840 F.3d 606, 613–14 (9th Cir. 2016).
                                  20
                                              If a district court ultimately determines that it lacks jurisdiction, the action must be
                                  21
                                       remanded back to state court. Martin v. Franklin Capital Corp., 546 U.S. 132, 134 (2005) (citing
                                  22
                                       28 U.S.C. § 1447). The Ninth Circuit recognizes a “strong presumption against removal.”
                                  23
                                       Hunter, 582 F.3d at 1042 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per
                                  24
                                       curiam)). Thus, “‘the defendant always has the burden of establishing that removal is proper,’ and
                                  25
                                       . . . the court resolves all ambiguity in favor of remand to state court.” Id. (quoting Gaus, 980 F.2d
                                  26
                                       at 566).
                                  27

                                  28
                                                                                         3
                                   1          B.      Fraudulent Joinder

                                   2          “Although an action may be removed to federal court only where there is complete

                                   3   diversity of citizenship, ‘one exception to the requirement for complete diversity is where a non-

                                   4   diverse defendant has been ‘fraudulently joined.’” Hunter, 582 F.3d at 1043 (quoting Morris v.

                                   5   Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)) (internal citation omitted); see also

                                   6   Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318–19 (9th Cir. 1998). “If a plaintiff fails to state

                                   7   a cause of action against a resident defendant, and the failure is obvious according to the settled

                                   8   rules of the state, the joinder of the resident defendant is fraudulent.” McCabe v. Gen. Foods

                                   9   Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

                                  10          That said, there is a “general presumption against fraudulent joinder,” and defendants who

                                  11   assert that a party is fraudulently joined carry a “heavy burden.” Hunter, 582 F.3d at 1046.

                                  12   Defendants must “show that the individuals joined in the action cannot be liable on any theory,”
Northern District of California
 United States District Court




                                  13   Ritchey, 139 F.3d at 1318, and that “there is no possibility that the plaintiff will be able to

                                  14   establish a cause of action in State court against the alleged sham defendant,” Good v. Prudential

                                  15   Ins. Co. of Am., 5 F. Supp. 2d 804, 807 (N.D. Cal. Apr. 16, 1998). That is, “[r]emand must be

                                  16   granted unless the defendant shows that the plaintiff ‘would not be afforded leave to amend his

                                  17   complaint to cure [the] purported deficiency.’” Padilla v. AT&T Corp., 697 F. Supp. 2d 1156,

                                  18   1159 (C.D. Cal. 2009) (quoting Burris v. AT & T Wireless, Inc., No. 06–CV-02904-JSW, 2006

                                  19   WL 2038040, at *2 (N.D. Cal. July 19, 2006)). As such, a court’s “doubts concerning the

                                  20   sufficiency of a cause of action because of inartful, ambiguous or technically defective pleading

                                  21   must be resolved in favor of remand.” Plute v. Roadway Package Sys., Inc., 141 F. Supp. 2d

                                  22   1005, 1008 (N.D. Cal. Apr. 18, 2001) (citations and internal quotation marks omitted).

                                  23          “Where fraudulent joinder is an issue . . . [t]he defendant seeking removal to the federal

                                  24   court is entitled to present the facts showing the joinder to be fraudulent.” Ritchey, 139 F.3d at

                                  25   1318 (internal quotation marks omitted). If factual issues are in dispute, the Court must resolve all

                                  26   disputed questions of fact in favor of the plaintiff. See Kalawe v. KFC Nat. Mgmt. Co., Civ. No.

                                  27   90–007799, 1991 WL 338566, at *2 (D. Haw. July 16, 1991) (citing Kruso v. Int’l Tel. & Tel.

                                  28   Corp., 872 F.2d 1416, 1426 (9th Cir. 1989)); see also Mohammed v. Watson Pharm., Inc., No. SA
                                                                                          4
                                   1   CV09-0079, 2009 WL 857517, at *6 (C.D. Cal. Mar. 26, 2009) (“A party is only deemed to have

                                   2   been joined ‘fraudulently’ if after all disputed questions of fact and all ambiguities in the

                                   3   controlling state law are resolved in the plaintiff’s favor, the plaintiff could not possibly recover

                                   4   against the party whose joinder is questioned.” (citations and internal quotation marks omitted)).

                                   5   III.   DISCUSSION
                                   6          PHL asks the Court to remand the case to the San Francisco Superior Court, arguing that
                                   7   Defendants have not proven that (1) each Lloyd’s Defendant has diverse citizenship and (2) the
                                   8   individual claim against each Lloyd’s Defendant meets the minimum amount in controversy
                                   9   requirement. See Remand Mot. at 8–12. The Lloyd’s Defendants respond that their evidence
                                  10   proves diversity of citizenship, and that they can meet the minimum amount in controversy by
                                  11   aggregating the claims against them. If the Court determines that the Lloyd’s Defendants are non-
                                  12
Northern District of California




                                       diverse, they argue that: (1) they were fraudulently joined; (2) the Court should extend
 United States District Court




                                  13   supplemental jurisdiction over the claims anyway; and (3) if the Court does not extend
                                  14   supplemental jurisdiction, the Lloyd’s Defendants should be severed and dismissed to perfect
                                  15   diversity jurisdiction over the rest of the claims.
                                  16          As discussed below, the prevailing law requires that each claim against each Lloyd’s
                                  17   Defendant meet the minimum amount in controversy requirement—they cannot aggregate the
                                  18   claims. Even viewing the evidence in a light most favorable to Defendants, the claims against
                                  19   many of the Lloyd’s Defendants cannot meet the requirement, as one of the Lloyd’s syndicates
                                  20   consists of over a thousand Names. Resultingly, the amount in controversy as to each individual
                                  21   Name in that syndicate is far below the required amount in controversy. The rest of Defendants’
                                  22   arguments fail as well. They were not fraudulently joined, the Court cannot exercise supplemental
                                  23   jurisdiction over the claims, and the Court, in its discretion, declines to sever the Lloyd’s
                                  24   Defendants to perfect diversity. Having no subject matter jurisdiction, the Court will remand the
                                  25   action, thus mooting Defendants’ motions.
                                  26
                                              A.      The Court Lacks Diversity Jurisdiction
                                  27
                                              The removing parties assert only diversity as a basis for subject matter jurisdiction in this
                                  28
                                                                                             5
                                   1   case. See Notice of Removal at 1. District courts have diversity jurisdiction over civil cases

                                   2   where (1) the matter “is between . . . citizens of different States,” and (2) the amount in

                                   3   controversy “exceeds the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. §

                                   4   1332(a)(1). Consistent with the framework outlined above, “[t]he party seeking to invoke the

                                   5   district court’s diversity jurisdiction always bears the burden of both pleading and proving

                                   6   diversity jurisdiction.” NewGen LLC v. Safe Cig, LLC, 840 F.3d 606, 613–14 (9th Cir. 2016).

                                   7          There is some disagreement among the Circuits as to how Lloyd’s peculiar organizational

                                   8   structure impacts diversity jurisdiction analysis. Majestic Ins. Co. v. Allianz Int'l Ins. Co., 133 F.

                                   9   Supp. 2d 1218, 1221 (N.D. Cal. 2001) (explaining split between Second, Sixth, and Seventh

                                  10   Circuits). The prevailing trend, and the trend in California and in this District, is to adopt the

                                  11   Second Circuit’s treatment of Lloyd’s articulated in E.R. Squibb & Sons, Inc. v. Accident & Cas.

                                  12   Ins. Co., 160 F.3d 925, 931 (2d Cir. 1998), which requires a court to consider the citizenship and
Northern District of California
 United States District Court




                                  13   amount in controversy as to each Name for the purposes of diversity analysis. See Majestic Ins.

                                  14   Co., 133 F. Supp. 2d 1222; see also Certain Underwriters at Lloyd’s of London Subscribing to

                                  15   Policy No. FINFR 1001771 v. Commonwealth Int’l, Inc., No. 2:12-CV-00824-ODW, 2012 WL

                                  16   2328215, at *2 (C.D. Cal. June 19, 2012); Certain Underwriters at Lloyd’s London v. Raytheon

                                  17   Co., No. C 01-03317 WHA, 2001 WL 1836268, at *2 (N.D. Cal. Dec. 4, 2001); Genstar Container

                                  18   Corp. v. Certain Underwriters at Lloyd’s Subscribing to that Ins. Policy Numbered C70408, No.

                                  19   C-00-0361 PJH, 2000 WL 1897299, at *2 (N.D. Cal. Dec. 22, 2000). Squibb relied heavily on

                                  20   Carden, in which the Supreme Court held that diversity jurisdiction in a suit by or against an entity

                                  21   depends on the citizenship of all of its members. 160 F.3d at 931 (citing Carden v. Arkoma

                                  22   Assocs., 494 U.S. 185, 195 (1990)).

                                  23                  1.      Diversity of Citizenship
                                  24          The Second Circuit held in Squibb, 160 F.3d at 931, that the party invoking diversity
                                  25   jurisdiction over Lloyd’s underwriters must establish diversity of citizenship as to each of the
                                  26   individual Names that make up a syndicate, rather than just the lead underwriter or managing
                                  27   agent of a given policy. As the removing parties here, Defendants carry the burden of proving
                                  28
                                                                                          6
                                   1   diversity as to each Lloyd’s Defendant. Defendants alleged in their Notice of Removal that none

                                   2   of the Names are citizens of California or Connecticut. Notice at 3. Defense counsel also

                                   3   supplied declarations attesting that none of the Names are citizens of California or Connecticut.

                                   4   See Bach Decl., Ex. A at ¶¶ 14–24; Lucas Decl., Ex. B at ¶¶ 14–44; Winterbourne Decl., Ex. C at

                                   5   ¶¶ 10–20; Pecego Decl., Ex. D at ¶¶ 10–20.

                                   6          PHL argues that Defendants fail to establish that certain of the Names are corporations, as

                                   7   opposed to some other kind of business organization, thus barring the Court from determining

                                   8   citizenship. See Remand Reply at 5 (citing Parse v. Those Certain Underwriters at Lloyd's

                                   9   London, No. CV1400782MMMJEMX, 2014 WL 12561586, at *2 (C.D. Cal. Mar. 4, 2014)). In

                                  10   Parse, Lloyd’s merely alleged that certain Names were “‘entities’ organized under the laws of the

                                  11   United Kingdom,” id., whereas here, Defendants’ Declarations specifically use the term

                                  12   “incorporated,” see, e.g., Bach Decl., Ex. A at ¶ 15, so the argument that Defendants failed to
Northern District of California
 United States District Court




                                  13   plead incorporation fails. PHL points out that in Liberty Nw. Ins. Co. v. Certain Underwriters at

                                  14   Lloyd’s, No. 15-CV-02334-WHO, 2015 WL 5012758, at *3 (N.D. Cal. Aug. 24, 2015), Judge

                                  15   Orrick held that conclusory allegations that none of the Names were citizens of the forum state

                                  16   were insufficient, and remanded on that basis. Although the Notice here is similar, defendants’

                                  17   Declarations affirmatively allege that each and every Name is incorporated, resides in, or is

                                  18   otherwise domiciled in the United Kingdom. See Bach Decl., Ex. A at ¶¶ 14–24; Lucas Decl., Ex.

                                  19   B at ¶¶ 14–44; Winterbourne Decl., Ex. C at ¶¶ 10–20; Pecego Decl., Ex. D at ¶¶ 10–20.

                                  20          Though the Notice of Removal fails to establish the Names’ citizenship, the Declarations

                                  21   cure that deficiency. In Certain Underwriters at Lloyd's of London Subscribing to Policy No.

                                  22   FINFR 1001771 v. Commonwealth Int’l, Inc., No. 2:12-CV-00824-ODW, 2012 WL 2328215, at

                                  23   *2 (C.D. Cal. June 19, 2012), Lloyd’s affirmatively alleged that each Name was incorporated and

                                  24   did business in the United Kingdom; the court, noting that party moving for remand offered no

                                  25   contradictory evidence, held that the allegations were sufficient. Such is the case here. PHL does

                                  26   not offer any evidence to contradict Defendants’ assertions, so the Court finds that they have

                                  27   proven diverse citizenship.

                                  28
                                                                                        7
                                   1                  2.      Amount in Controversy

                                   2           The amount in controversy requirement is a different story. Under the policies at issue, the

                                   3   Names are severally, but not jointly, liable. Eagan Decl., Ex. B at 7 (dkt. 12–2). Therefore,

                                   4   Defendants must show that each Name meets the amount in controversy requirement. See Squibb,

                                   5   160 F.3d at 933 (“Aggregation to achieve diversity jurisdiction is barred when the liability of the

                                   6   defendants is several and not joint . . . each and every severally liable defendant must, in the

                                   7   normal course of things, meet the amount in controversy”).

                                   8           Defendants argue that a case from the Southern District of Texas justifies aggregating the

                                   9   claims, but that case is not applicable here. See Remand Opp’n at 5 (citing Cronin v. State Farm

                                  10   Lloyds, No. CIV.A.H-08-1983, 2008 WL 4649653, at *5 (S.D. Tex. Oct. 10, 2008)). In Cronin,

                                  11   the court discussed at length the distinction between the entities in that case (called “Texas

                                  12   Lloyd’s”), which are “singular legal entities created by Texas law,” and the traditional Lloyd’s
Northern District of California
 United States District Court




                                  13   entities present here. See id. In fact, the court in Cronin seemed to fully endorse the holding in

                                  14   Squibb as it pertains to Lloyd’s of London policies, and did not argue against it. Squibb simply

                                  15   did not apply to the particular entities in Cronin, which were creatures unique to Texas law. See

                                  16   id. Thus, Cronin does not just fail to support aggregation of the claims here—it works directly

                                  17   against it.

                                  18           Defendants’ argument that the Court should only consider the consortium leader for

                                  19   diversity purposes fails as well. See Remand Opp’n at 6. Their only case supporting this

                                  20   argument involved the leader of a bank consortium suing a debtor, and citizenship questions

                                  21   stemming therefrom, but these facts have little relevance here. See Chase Manhattan Bank v.

                                  22   Motorola, Inc., 136 F. Supp. 2d 265, 271 (S.D.N.Y. 2001). Moreover, the court in Chase

                                  23   Manhattan specifically discussed Squibb and the state of the law as it pertains to Lloyd’s. Id. at

                                  24   269. The court noted that ordinarily, suits brought against Lloyd’s Names require consideration of

                                  25   each and every Name for diversity purposes. See id. An exception to that rule, upon which

                                  26   Defendants rely, arises when an insured files suit against only the consortium leader in its

                                  27   individual, not representative, capacity, effectively excluding the Names as parties to the action.

                                  28   See id. But in the instant suit, PHL refers to the Names generally as parties and makes no mention
                                                                                         8
                                   1          B.      The Court Lacks Supplemental Jurisdiction

                                   2          Defendants argue that, in the absence of diversity, the Court should exercise supplemental

                                   3   jurisdiction over the Lloyd’s claims. See Remand Opp’n at 7–9 (citing 28 U.S.C. § 1367

                                   4   (“Section 1367”)). Section 1367 allows a court to exercise supplemental jurisdiction over claims

                                   5   that arise out of the same case or controversy as a claim over which the court has original

                                   6   jurisdiction. However, Section 1367(b) states that when a court derives original jurisdiction solely

                                   7   from Section 1332 (i.e., diversity jurisdiction), there is no supplemental jurisdiction over claims

                                   8   made against parties joined under Rule 19 or 20. 28 U.S.C. § 1367(b). Defendants attempt to

                                   9   construe Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005) in their favor, but that

                                  10   case concerned supplement jurisdiction over non-diverse plaintiffs joined to an action. Id. at 560.

                                  11   Exxon Mobil Corp. reiterated the plain directive of the statute as it pertains to defendants, stating

                                  12   that “§ 1367(b) explicitly excludes supplemental jurisdiction over claims against defendants joined
Northern District of California
 United States District Court




                                  13   under Rule 20.” Id. The Lloyd’s Defendants are permissively joined parties per Rule 20, and the

                                  14   Court’s original jurisdiction over the action stems from diversity, therefore the Court cannot have

                                  15   supplemental jurisdiction over the Lloyd’s claims.

                                  16          C.      The Lloyd’s Defendants Were Not Fraudulently Joined
                                  17          Defendants argue that the Lloyd’s Defendants were fraudulently joined because PHL’s
                                  18   cause of action against them cannot possibly succeed. See Remand Opp’n at 10–13. In order to
                                  19   prove fraudulent joinder, a defendant must prove that “after all disputed questions of fact and all
                                  20   ambiguities in the controlling state law are resolved in the plaintiff’s favor, the plaintiff could not
                                  21   possibly recover against the party whose joinder is questioned.” Kalawe v. KFC Mgmt. Co., 1991
                                  22   WL 338566, at *2 (D. Haw. 1991) (citing Kruso v. Int’l Telephone & Telegraph Corp., 872 F.2d
                                  23   1416, 1426 (9th Cir. 1989)). Although the removing defendant may present facts to prove the
                                  24   fraudulent joinder, courts “must resolve all disputed questions of fact in favor of the plaintiff.”
                                  25   Good v. Prudential Ins. Co. of America, 5 F. Supp. 2d 804, 807 (N.D. Cal. 1998).
                                  26          Defendants’ argument that PHL cannot possibly succeed on its claim against the Lloyd’s
                                  27   Defendants because it has not exhausted the primary policy fails to persuade. See Remand Opp’n
                                  28
                                                                                          11
                                   1   at 11 (citing Iolab Corp. v. Seaboard Sur. Co., 15 F.3d 1500, 1504 (9th Cir. 1994)). However,

                                   2   PHL’s claim against the Lloyd’s Defendants is only for declaratory relief, not breach of contract.

                                   3   FAC at ¶¶ 81–87. The Ninth Circuit discussed declaratory relief in Iolab, but only to say that the

                                   4   district court did not abuse its discretion by declining to sua sponte treat the plaintiff’s breach of

                                   5   contract action as a declaratory relief action. See Iolab, 15 F.3d at 1504–05. The plaintiff in Iolab

                                   6   brought a claim for breach of contract, not declaratory relief, and never asked the district court to

                                   7   treat the claim as a request for declaratory relief; rather, it argued on appeal that the district court

                                   8   should have done so on its own—a contention the Ninth Circuit rejected. Id. This issue simply is

                                   9   not present here, as PHL requested declaratory relief in the first instance.

                                  10           Defendants fail to demonstrate that PHL cannot possibly succeed on its claim against

                                  11   Lloyd’s, because California law allows insureds to file declaratory relief actions against excess

                                  12   insurers without showing exhaustion of primary policies. In California, “the party need not
Northern District of California
 United States District Court




                                  13   establish a right to a favorable declaration” to be entitled to declaratory relief. Lockheed Martin

                                  14   Corp. v. Cont’l Ins. Co., 134 Cal. App. 4th 187, 221 (2005), disapproved on other grounds by

                                  15   State of Cal. v. Allstate Ins. Co., 45 Cal. 4th 1008 (2009). California “does not require an insured

                                  16   to show a reasonable probability of exhaustion of its primary coverage before it may state a cause

                                  17   of action for declaratory relief against an excess insurer,” and only requires “that there be an actual

                                  18   controversy relating to the legal rights and duties of the respective parties.” Lockheed Martin, 134

                                  19   Cal. App. 4th 220. PHL asserts a number of disputed issues regarding the coverage of the Excess

                                  20   Policies, see FAC at ¶¶ 82–86, and under California law, can seek a declaratory judgement to

                                  21   resolve those issues. Defendants, relying solely on their exhaustion argument, have not shown

                                  22   that PHL cannot possibly succeed on its request for declaratory relief against the Lloyd’s

                                  23   Defendants after all ambiguities are resolved in PHL’s favor. The Lloyd’s Defendants were not

                                  24   fraudulently joined.

                                  25           D.      Severance
                                  26           Finally, Defendants argue that the Court, if unconvinced by their arguments above, should
                                  27   use its discretion under Federal Rule of Civil Procedure 21 to sever and dismiss the action against
                                  28
                                                                                          12
                                   1   the Lloyd’s Defendants to perfect diversity jurisdiction. See Remand Opp’n at 9. Rule 21

                                   2   provides that “the court may at any time, on just terms, add or drop a party” and that “[t]he court

                                   3   may also sever any claim against a party.” Fed. R. Civ. P. 21. Rule 21 grants a court

                                   4   “discretionary power to perfect its diversity jurisdiction provided the nondiverse party is not

                                   5   indispensable to the action under Rule 19.” Kirkland v. Legion Ins. Co., 343 F.3d 1135, 1142 (9th

                                   6   Cir. 2003) (citing Sams v. Beech Aircraft Corp., 625 F.2d 273, 277 (9th Cir. 1980)). In exercising

                                   7   this discretion, “the paramount considerations are the interests of justice.” Anrig v. Ringsby

                                   8   United, 603 F.2d 1319, 1325 (9th Cir. 1978). The Ninth Circuit considers the four factors outlined

                                   9   in Federal Rule of Civil Procedure 19(b) to determine if a party is indispensable. See White v.

                                  10   Univ. of Cal., 765 F.3d 1010, 1027 (9th Cir. 2014).

                                  11          The Court is not obligated to, and will not, sever the Lloyd’s Defendants from the case to

                                  12   perfect diversity jurisdiction, as doing so would waste judicial resources. As discussed above,
Northern District of California
 United States District Court




                                  13   using Rule 21 in this manner is discretionary. Even accepting without argument that the Lloyd’s

                                  14   Defendants are dispensable, see Remand Opp’n at 9, the Court is not obliged to sever them from

                                  15   the case. Rather, a limit on the Court’s discretion would arise only if the Lloyd’s Defendants are

                                  16   indispensable, in which case the Court would be prohibited from severing them to maintain

                                  17   diversity. Defendants argue that all four of the Rule 19(b) factors weigh “in favor of dismissing

                                  18   the Lloyd’s Defendants,” but provide no authority that endorses construing the factors in this way.

                                  19   See id. Even accepting Defendants’ application of the factors as correct, the factors are

                                  20   outweighed considerably by the larger interest in justice, specifically judicial efficiency, and the

                                  21   general presumption towards remand.

                                  22           The Court will not sever the Lloyd’s Defendants, because doing so will only add to the

                                  23   already-prolific litigation surrounding the underlying dispute here. CNA filed the first suit

                                  24   concerning this controversy in the U.S. District Court for the District of Connecticut, where that

                                  25   suit continues. See Transfer Mot. at 3–4. Soon after, PHL filed its own action in the San

                                  26   Francisco Superior Court. See generally FAC. Defendants then removed that case to this Court.

                                  27   See generally Notice. PHL intimates that it could simply refile or resume the action against

                                  28   Lloyd’s in state court if the Court elects to sever it. See Remand Reply at 9 (“It would make no
                                                                                         13
